Title: To Alexander Hamilton from Otho H. Williams, 5 April 1792
From: Williams, Otho H.
To: Hamilton, Alexander



My Dear Sir
Baltimore 5 April 1792

Your official letter respecting the punctual collecting of duties shall have my particular attention.
The advantages expected from your eventual agreement with the bank of Maryland have not been realized by the merchants, owing I understand, to some want of concert among the directors; But I have reason to expect that all will be settled this Week.
I am much gratified by your intimation that my name has occurred in conversation about a successor to the unfortunate St. Clair—and I thank you for your concern about my health. I am so happy as to tell you that my health is much restored; But, my Dear friend, if I had the best health, and all the best qualifications for such a command, what is there in it to excite ambition, or to gratify any other passion?
Happy in my family, and possessing a decent sufficiency, what should induce me to hazzard the fate of Harmar, or the more hapless st. Clair—Or even if I were prosperous and Should even prove myself as great as Greene I might, like him, be traduced in my grave: while my family might beg, in vain, for protection.
I regret extremely the mortifications to which our friend St. Clair is exposed; but he, unfortunately shall I say, lives to face his accusers.
Greene, poor fellow, is gone, and as it would seem has left scarcely an advocate behind him. The shameful speech of Genl. Sumpter upon Mrs Greenes petition excited my indignation, and I resolved upon saying some thing to the public in reply to it. But diffidence suspended the execution of my purpose; I have taken up my paper again, and after scratching a great deal almost persuade myself that it ought to appear.
Peruse it, and if you can approve let it appear, all at once, in one of the Philadelphia papers—Ours would divide it into two or three scraps, and dissipate the little force it has.
If there is any more brawling in Congress about the unmerited abuse or neglect of the s. Carolina Militia, or the NC Militia, I will take occasion to give a detail of occurrences which shall place their merits in a proper light. The Vanity of puffing the southern Militia has, more than once disgraced the Ho: Rep——, and the insolent vulgarity of some of its members deserves public reproof.
I am with great Esteem   and Confidence   Dr. sir, Your most Obt
O. H Williams
Coll Hamilton
